 



Exhibit 10.3
SCHEDULE A
TO
EXHIBIT 10.2
     Rurban Financial Corp. (the “Registrant”) has entered into First Amendments
to Supplemental Executive Retirement Agreements with the executive officers of
the Registrant identified below, which First Amendments to Supplemental
Executive Retirement Agreements are substantially identical to the First
Amendment to Supplemental Executive Retirement Agreement, executed May 16, 2006
and effective as of March 1, 2006, by and between the Registrant and Kenneth A.
Joyce, President and Chief Executive Officer of the Registrant, a copy of which
was filed as Exhibit 10.2 to the Registrant’s Quarterly Report on Form 10-Q for
the quarterly period ended June 30, 2006 (the “June 30, 2006 Form 10-Q”).
     In accordance with Rule 12b-31 promulgated under the Securities Exchange
Act of 1934 and Item 601(b)(10)(iii) of Regulation S-K, the following table
identifies those executive officers of the Registrant with whom the Registrant
has entered into First Amendments to Supplemental Executive Retirement
Agreements similar to that included as Exhibit 10.2 to the June 30, 2006 Form
10-Q:

                      Effective Date   Execution Date Name   Current Offices
Held with Registrant   of Agreement   of Agreement
 
           
Duane L. Sinn
  Executive Vice President and Chief Financial Officer of Rurban Financial
Corp.; Treasurer and Director of Rurban Operations Corp.   March 1, 2006  
May 17, 2006
 
           
Henry R. Thiemann
  President, Chief Executive Officer and Director of Exchange Bank; President,
Chief Executive Officer and Director of RFCBC, Inc.   March 1, 2006*   May 19,
2006
 
           
Mark A. Klein
  President, Chief Executive Officer and Director of The State Bank and Trust
Company   March 1, 2006   May 30, 2006

 

*   Remains subject to approval by the Federal Reserve Board and the FDIC.

